Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 22-23, 24-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff et al, U.S. Patent No. 7,993,478 in view of Arvidson et al, U.S. Patent No. 2011/0219943.
  Ardiff discloses a structure comprising a first fibrous layer comprising a first fibrous plies of multifilament fibers, (see col. 15, lines 38-50), a binder layer which comprises a first polymer material layer which can be polyurethane, polyamide or polyolefin, (see col. 13, lines 22-36), and a second polymer material layer which may be polyurethane, polyamide or polyolefin, (see col. 13, lines 22-36), wherein the first polymer and the second polymer are different, (see claim 10), wherein the first and second polymers are united by pressure and heat 
Ardiff does not clearly teach that the multifilament fibers of said first fibrous layer and the multifilament fibers of the second fibrous layer are chemically dissimilar.  
However, Arvidson teaches that in forming ballistic materials comprising plies of high tenacity fibers, that the plies may be either the same type of fibers or there may be chemically dissimilar types of fibers in each ply.  See paragraph 0054.
Therefore, it would have been obvious to one of ordinary skill in the art to have used either the same or different fibers in each ply of Ardiff and have selected from the types of fibers disclosed by Ardiff, in view of the teaching of Arvidson that the fibers in each ply can either be the same or different.
Ardiff in view of Arvidson does not clearly disclose the claimed peel strength.  
However, since the structure of Ardiff as modified by Arvidson is the same as the claimed structure, it would be reasonable to expect that the structure of Ardiff as modified by Arvidson would have the same properties as the claimed structure, since like materials must have like properties, or, in the alternative, to have selected the various components of the fibrous layers and the polymer layers to provide the desired degree of peel strength.  
Claims 10-12 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  Ardiff et al, U.S. Patent No. 7,993, 478 appears to be the closest prior art.  Ardiff clearly teaches away from employing an adhesion promoting intermediate layer or film between the first and second polymer layers in ballistic articles because they may detrimentally affect the properties of the composites.  See col. 13, lines 43-63. Therefore, it would not have been obvious to have applied  or deposited an adhesion promoter between the first and second polymer layers.
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. Applicant argues that Ardiff does not anticipate the invention as set forth in the amended claims.  Applicant’s amendment is sufficient to overcome the 102 rejection.  A new rejection is set forth in view of the amended claims using the newly cited Arvidson reference.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789